     Case: 1:21-cv-03294 Document #: 46 Filed: 08/11/21 Page 1 of 3 PageID #:2063




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 21-cv-03294
                Plaintiff,
                                                    Judge Thomas M. Durkin
v.
                                                    Magistrate Judge Beth W. Jantz
AUTOPARTSFACTORY STORE, et al.,

                Defendants.


                                Declaration of Martin F. Trainor

        I, Martin F. Trainor, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

     and the United States District Court for the Northern District of Illinois. I am one of the

     attorneys for Plaintiff H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”). Except as

     otherwise expressly stated to the contrary, I have personal knowledge of the following facts

     and, if called as a witness, I could and would competently testify as follows:

2. Defendant set up and operated a fully-interactive e-commerce store on the e-commerce

     platform hosted by Amazon.com, Inc. (“Amazon”) under at least the seller alias Come

     Brownie, which e-commerce store offered shipping to the United States, including Illinois,

     accepted payment in U.S. dollars, and shipped products to residents of Illinois

3. Defendant advertised, offered for sale, and sold at least the product shown in Figure 1

     bearing infringing and counterfeit versions of the HARLEY-DAVIDSON Trademarks (the

     “Counterfeit Come Brownie Product”). Screenshots regarding the advertising, offer for sale

     and sale of Counterfeit Come Brownie Product were previously submitted as Exhibit 3, Part

     1, pp 317-321 to the Declaration of Adraea Brown [12]. A true and correct copy of
   Case: 1:21-cv-03294 Document #: 46 Filed: 08/11/21 Page 2 of 3 PageID #:2064




   screenshots of Come Brownie selling the Counterfeit Come Brownie Product and the

   received Counterfeit Come Brownie Product are shown in Figure 1 below and attached

   hereto as Exhibit 1.




4. Plaintiff served limited jurisdictional discovery requests on Defendant on August 6, 2021, to

   test the veracity of and learn the factual basis for statements made in Defendant’s Combined

   Motion to Dissolve-In-Part The Preliminary Injunction and Unfreeze Assets, To Dismiss

   Under Fed. R. Civ. P. 12(b)(2), 12(b)(4), 12(b)(5), 12(b)(6) 20(a)(2) and 21, and For Release

   of TRO Bond to Compensate for Improvidently-Sought Injunction [38] and the Declaration

   of Zhang Hehe [43].


                                               2
    Case: 1:21-cv-03294 Document #: 46 Filed: 08/11/21 Page 3 of 3 PageID #:2065




5. When Plaintiff served discovery on August 6, 2021, it requested that Defendant serve its

   responses within thirty (30) days of receipt. Because Labor Day is observed on Monday,

   September 6, 2021, Defendant’s responses to the limited discovery requests are due on

   September 7, 2021.

6. Attached hereto as Exhibit 2 are the unpublished decisions cited in Plaintiff’s Motion to

   Extend the Briefing Schedule for Defendant Zhang Hehe’s Motion [38].

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 11th day of August 2021 at Chicago, Illinois.

                                            /s/ Martin F. Trainor
                                            Martin F. Trainor
                                            Counsel for Plaintiff H-D U.S.A., LLC




                                                3
